Citation Nr: 0802232	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-38 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1944 to August 
1946.  He served in the Asiatic-Pacific Theater of Operations 
during World War II.  His military occupational specialty was 
as an anti-tank gun crewman.  He was a participant in the 
fight for Luzon in the Philippine Islands.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri in which the RO determined new and 
material evidence adequate to reopen a previously denied 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) had not been submitted.  The veteran 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

In a March 2006 decision, the Board reopened the veteran's 
claim of entitlement to service connection for PTSD and 
remanded the appeal for further development.  The requested 
development has been completed; and the case has been 
returned to the Board for further review.  

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2007), this appeal has been advanced on the Board's docket 
for good cause shown.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent medical evidence of record indicates that the 
veteran's PTSD manifested in service as a result of a 
stressor event that is presumed to have occurred during 
combat. 


CONCLUSION OF LAW

PTSD was incurred in active military service. 38 U.S.C.A. §§ 
1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the veteran's claim of entitlement to service 
connection for PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to a merits adjudication of the veteran's claim, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The September 2004 letter informed the veteran that 
additional information or evidence was needed to support his 
previously denied service connection claim; and asked the 
veteran to send the information to VA. Pelegrini v. Principi, 
18 Vet. App. 112 (2004)(Pelegrini II).  In addition, the 
Board observes that the veteran was provided additional VCAA 
notice in April 2006 after his claim of entitlement to 
service connection was reopened by the Board. See   September 
2007 Supplemental Statement of the Case; Mayfield  v. 
Nicholson, No. 2007-7130, 2007 WL 2694606 (Fed. Cir. Sept. 
17, 2007) [Mayfield III].

The veteran's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The Board observes that the 
veteran was afforded a VA examination in January 2007 in 
connection with his claim. 

Lastly, the Board notes for the record that the veteran was 
provided notice in April 2006 of disability ratings and 
effective dates that could be applicable to his claim. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since this decision represents a complete grant 
of the veteran's appeal, he cannot be prejudiced by any 
deficiency, if any, in the notice and assistance requirements 
of the VCAA.  

B.  Law & Analysis 

The veteran has sought service connection several times in 
relationship to a psychiatric disorder, to include PTSD and a 
generalized anxiety disorder.  Most recently, he submitted a 
request to reopen his previously denied claim of entitlement 
to service connection for PTSD.  In a March 2006 BVA 
decision, the Board reopened the veteran's claim after 
determining that new and material evidence had been presented 
and remanded the claim for additional development.  As set 
forth above, the case has been returned to the Board for a 
merits review.  
    
In this appeal, the veteran asserts that he participated in 
combat while in service; and that he developed PTSD as a 
result of his combat experiences. See December 2004 statement 
in support of claim.  He relies upon his service medical 
records to support his claim in that they reveal he was 
diagnosed with psychoneurosis and chronic, severe conversion 
reaction prior to discharge.  The veteran essentially 
contends that the disorders referenced above were 
misdiagnoses; and that the symptomatology documented in 
service were manifestations of his currently diagnosed PTSD. 
See January 2005 statement with notice of disagreement.  
Having carefully considered the veteran's claim in light of 
the entire record and the applicable law, the Board 
concludes, as will be explained below, that the evidence of 
record is in relative equipoise, and that reasonable doubt 
should be resolved in favor of the veteran.  As such, the 
Board finds that the veteran's appeal should be granted.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  Absent a showing of all 
three elements, service connection must generally be denied.

With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the evidence 
of record indicates that the veteran has been diagnosed with 
PTSD. See VA medical records, private medical records and 
January 2007 VA examination report.  This diagnosis 
constitutes a current disability for VA purposes and fulfills 
the requirements of the first element of the PTSD service 
connection test.  In terms of the second element necessary 
for the grant of service connection, the claims file contains 
a VA examination report dated in January 2007 in which the 
examiner diagnosed the veteran with PTSD based upon "life-
threatening trauma" he experienced in service. Id.  The 
Board observes that this positive medical nexus opinion was 
based mainly upon a history provided by the veteran's family 
since the veteran has unfortunately been diagnosed with 
advanced dementia.  Specifically, the examiner noted the 
family's reports of combat experiences that the veteran had 
talked about through the years, most particularly an episode 
where the veteran went in the place of a younger soldier to 
draw enemy fire. Id.  For the reasons discussed below, the 
Board finds that the unverified stressor event relied upon by 
the examiner in formulating his opinion was sufficient upon 
which to base his medical opinion; and that this medical 
opinion satisfies the second element of the PTSD service 
connection test.  Therefore, the remaining element necessary 
in order to warrant service connection in this case is 
evidence of an in-service occurrence or injury (i.e., 
credible supporting evidence that the claimed in-service 
stressor occurred). 

In each case where a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence. 38 U.S.C.A. § 1154(a).  For injuries alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to grant service 
connection. Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence. See generally, Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

As discussed above, the veteran has been diagnosed with 
advanced dementia that appears to have had its onset 
beginning in approximately 1984. See January 2007 VA 
examination report; April 2003 private medical records (the 
veteran's private physician noted that his cognitive problems 
began in approximately 1984 after the veteran experienced an 
episode of respiratory failure).  In terms of this appeal, he 
(the veteran himself) appears to have submitted a single 
statement in which he asserted his belief that the chronic 
hepatitis he developed in service was the stressor event upon 
which he developed PTSD. See January 2000 PTSD form.  
However, the veteran's post-service medical records detail 
statements from the veteran in which he reported (generally) 
experiencing life-threatening combat during service. See VA 
medical records dated in October 1999 (the veteran reported 
seeing combat for approximately one year in service), March 
2002 (the veteran recounted experiences he had while in WWII, 
"and the times he was nearly killed"), August 2003 (the 
veteran related several intense combat situations that 
involved him in WWII in the Philippines and in Korea), August 
2003 (the veteran's thought content centered on his combat 
experiences; he was diagnosed with chronic PTSD found to be 
combat related), December 2003 and August 2004 VA medical 
records (the veteran talked about an experience in which he 
was dead and that other soldiers dug his grave); however, see 
also August 2001 VA examination report, p. 2 (the veteran 
reported that he saw "very little" combat during World War 
II because "the artillery had moved the Japanese back into 
the hills").  At the time of his January 2007 VA 
examination, the veteran was unable to provide any coherent 
military history. January 2007 VA examination report, p. 1.  
As such, the examiner obtained a history via a review of the 
veteran's claims file and from the veteran's wife and 
daughter. Id.  As discussed above, the examiner noted that he 
was told generally of combat experiences that the veteran had 
talked about through the years.  He set forth only one 
specific stressor event in his report, an event in which the 
veteran reported being sent to draw enemy fire in place of a 
younger soldier. Id.  

In light of the veteran's diagnosis of advanced dementia, the 
Board unfortunately finds his general accounts of combat 
experiences to be of questionable probative value, 
particularly since all of the veteran's statements regarding 
these experiences appear to be dated after the onset of his 
dementia. See medical records contained in the claims file 
dated from August 1945 to June 1952 and then from January 
1987 to January 2006.  However, due to the events detailed in 
the veteran's service medical and personnel records, in 
conjunction with post-service medical records dated soon 
after the veteran's separation from service, the Board finds 
that reasonable doubt should be resolved in the veteran's 
favor in terms of his status as a combat veteran and the 
experiences he alleges he had during service.    

Specifically, the Board observes that the veteran's service 
personnel records reveal that he served in the Asiatic-
Pacific Theater of Operations during World War II and that he 
was a participant in the fight for Luzon in the Philippine 
Islands.  His military occupation specialty was as an anti-
tank gun crewman; and the veteran was noted to be a part of 
the 63rd Infantry Division.  Evidence contained in the claims 
file indicates that the veteran's unit was exposed to combat 
action during the Luzon Campaign in April 1945. See report 
regarding the personal experience of a rifle company 
commander with Company C, 63rd Infantry Division.  

The Board acknowledges that the evidence discussed above does 
not specifically indicate that the veteran himself was 
exposed to actual combat during the fight for Luzon.  In 
addition, the veteran's service medical records do not 
document any injuries or incidents related to such combat 
exposure.  Rather, these records focus on the veteran's 
contraction of hepatitis approximately two (2) months after 
the battle of Luzon and his hospitalization from August 25, 
1945 to September 4, 1945.  Upon his recovery, the veteran 
was transferred to Korea where he trained other servicemen. 
See separation qualification record.  At that time, he was 
hospitalized again from January 15, 1946 to March 8, 1946 for 
what were thought to possibly be residuals of his hepatitis, 
symptoms that included being weak, tremulous, anxious and 
thin. See service clinical records.  The veteran's symptoms 
were ultimately attributed to the residuals of his hepatitis; 
however, this diagnosis was questioned.  Also of significance 
to this appeal is that the records related to the veteran's 
hospitalization noted that the veteran had been in the army 
eighteen (18) months and overseas for one (1) year at the 
time he contracted hepatitis; and that "in the [veteran's] 
first 6 months in combat, [he] felt perfectly all rigor." 
See service medical progress note dated in January 1946 
(emphasis added).  

In addition to the foregoing, the Board observes that during 
the veteran's January 1946 to March 1946 hospitalization, he 
was observed for psychoneurosis. See service clinical records 
for hospitalization from January 1946 to March 1946.  
Thereafter, the veteran was hospitalized in Korea from April 
13, 1946 to April 23, 1946 with a diagnosis of chronic, 
severe conversion reaction apparently due to the stress of 
army duty. See service clinical records.  In April 1946, a 
Board of medical officers convened and found the veteran 
medically unfit for further military service due to his 
chronic, severe conversion reaction. See April 1946 report of 
Disposition Board proceedings.  Thereafter, the veteran was 
transferred to the United States, where he was hospitalized 
from June 1946 to August 1946.  Although a note in the 
veteran's service medical file dated in August 1946 indicates 
that the veteran was observed for nervous or mental disease 
that was not found, it appears that this notation was made in 
connection with the veteran being released to duty for the 
purpose of being discharged from service.  In fact, progress 
notes leading up to the veteran's release from the hospital 
note that the veteran was "apparently improving," was not 
"psychotic," and that he was in need of further observation 
before disposition was made. See progress notes dated in June 
1946.  The same month the veteran was released from the 
hospital for duty, he was discharged from service. 

Post-service medical records dated from November 1947 to June 
1952 continued to note the veteran's "vague and 
unsystemitized complaints" found not to have an organic 
basis (November 1947 VA hospital record), chills, fevers, 
night sweats, (December 1947 VA examination report), 
weakness, nausea, vomiting, stomach pain, loss of appetite 
(June 1949 report of physical examination), and anxiety 
attacks diagnosed as an "anxiety state" bordering on 
neurasthenia and hypochondriasis. See June 1962 VA 
examination report.  These records also report the veteran's 
"long and detailed, circumstantial account of his 
tribulations in the service after he became ill and up to the 
present." Id.  While the claims file does not contain any 
medical records dated from July 1962 to January 1987, a 
statement from the veteran's spouse indicates that the 
veteran received treatment post-service for his nerves for a 
number of years, but that these records were not available 
due to the death of the medical provider. See October 2007 
statement.  In addition, a statement from the veteran's 
private medical provider contained in the file indicates that 
the examiner had known the veteran since 1987; and that since 
that time, the veteran continued to perseverate on his 
military experiences and had done so since he became 
acquainted with his physician. See January 2005 statement 
from W.D.R., D.O.    

The Board finds that the above-referenced records provide 
sufficient evidence upon which to apply the benefit of the 
doubt rule as to the issue of the veteran's combat status; 
and therefore, also finds that he is entitled to the relaxed 
evidentiary standard under 38 U.S.C.A. § 1154(b) in regards 
to proving his PTSD stressor event.  In making this finding, 
the Board has been particularly persuaded by the January 1946 
service medical record that specifically refers to the 
veteran's exposure to combat, in conjunction with the 
evidence of the veteran's military occupation specialty, (2) 
his participation in the fight for Luzon, (3) the evidence 
indicating that the veteran's unit was exposed to combat 
action during the Luzon Campaign, and (4) the continuity of 
symptomatology experienced by the veteran during his service 
hospitalizations and initially after service.  

In addition, the Board notes some consistency of the 
veteran's statements as to his PTSD stressor event, the event 
in which he was sent out to draw enemy fire from the Japanese 
during World War II. August 2001 VA examination report, p. 2 
(veteran reported that he had not been fired upon); January 
2007 VA examination report, p. 1 (veteran's family reported 
that he told them he had been fired upon).  The Board finds 
this event sufficient upon which to grant service connection 
regardless of whether the veteran was actually fired upon 
since it is the type of event that would reasonably place a 
person in fear of his life.  It was also an event considered 
by the January 2007 VA examiner in formulating his opinion 
that the veteran had PTSD based upon life-threatening trauma. 
January 2007 VA examination report, p. 2.  The Board finds 
the January 2007 VA medical opinion to be credible, 
particularly in light of the fact that the examiner reviewed 
the veteran's entire claims file and specifically considered 
the veteran's hospitalization records from service and post-
service.  Even though these records attributed the veteran's 
symptomatology in service to hepatitis and conversion 
reaction, the examiner found that the veteran suffers from 
PTSD related to his combat experiences and relied upon this 
evidence in support of his opinion.  In light of the 
examiner's medical knowledge and expertise, the Board finds 
the January 2007 medical opinion to be persuasive.  As such, 
the Board determines that the reduced evidentiary standard of 
38 U.S.C.A. § 1154(b) is applicable in this case and 
verification of the veteran's PTSD stressor is not required 
for service connection to be granted; and that service 
connection should be granted based upon the combat stressor 
event noted in the January 2007 VA examination report. See 38 
C.F.R. § 3.304(f) (1999); Zarycki v. Brown, 6 Vet. App. 91, 
93 (1993); see also Collette v. Brown, 82 F.3d 389 (1996).   

In making this decision, the Board has considered the fact 
that the evidence of record does not indicate that the 
veteran complained of or focused on any of his combat 
experiences prior to the onset of his dementia.  Rather, he 
has primarily argued that his contraction of hepatitis in 
service was the basis for the development of his PTSD.  
Regardless of these assertions, the Board finds that the 
veteran's status as a combat veteran allows service 
connection to be granted based upon the veteran's combat 
events since the veteran's beliefs as to the cause of his 
PTSD are not conclusive in the adjudication of this appeal. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, the fact that the veteran's thoughts and records 
primarily focused on his hepatitis in relationship to his 
PTSD in the past does not exclude the veteran's combat 
experiences as becoming the basis for his PTSD.  Rather, it 
is as likely as not that these significant events (the 
veteran's hepatitis and his combat experiences) occurred 
simultaneously in the veteran's life, but that the veteran 
previously focused on his medical illness since it required 
his immediate focus.  As such, his failure to provide details 
of his combat experiences prior to the onset of his dementia 
is not determinative to the resolution of this appeal.  

Therefore, for the reasons discussed above, the Board finds 
that the evidence of record is in relative equipoise, and 
that reasonable doubt should be resolved in favor of the 
veteran.  As such, the appeal is hereby granted.  


ORDER

Service connection for post-traumatic stress disorder is 
granted. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


